                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                           )
    DION SPEARS, R21654,
                                           )
                                           )
                Petitioner,
                                           )    No. 15 C 8401
                                           )
           v.
                                           )    Judge Virginia M. Kendall
                                           )
    FRANK LAWRENCE, Warden,
                                           )
    Menard Correctional Center, *
                                           )
                Respondent.                )
                                           )

                      MEMORANDUM OPINION AND ORDER

       In 2009, an Illinois jury convicted Dion Spears of first-degree murder and other

firearms and narcotics charges. The state court sentenced Spears to a total of 73

years in prison. For the last decade, Spears has fought to overturn those convictions

and sentences. On direct appeal, the court vacated Spears’s narcotics conviction, but

other than that, everything has stayed the same. In 2015, Spears petitioned this

Court pro se for a writ of habeas corpus raising a variety of claims. The Court stayed

the case while Spears’s postconviction petition was pending in the Illinois courts. Af-

ter the state Supreme Court declined to hear his appeal for a second time, the Warden

with custody over Spears answered his petition. Because the state court reasonably

applied federal law in rejecting Spears’s only cognizable claim, the Court denies his

petition (Dkt. 1).



*Because Frank Lawrence is now the Acting Warden of Menard Correctional Center, he au-
tomatically substitutes in as the respondent. Fed. R. Civ. P. 25(d).

                                     Page 1 of 15
                                  BACKGROUND

       In February 2008, Spears fatally shot Derrick Bey outside a banquet hall in

Elgin, Illinois. See People v. Spears, 2018 IL App (2d) 151162-U, ¶ 4, appeal denied,

111 N.E.3d 968 (Ill. 2018). After a security guard confiscated Spears’s revolver, he

fled the scene, only to have a car hit him as he was attempting to run across a road.

Id. When responding paramedics loaded Spears into an ambulance, they discovered

a second gun in his pocket. Id. At the hospital, Spears regurgitated a baggie of co-

caine. Id.

I.     Facts

       On February 13, the State of Illinois charged Spears by felony complaint with:

(1) armed violence; (2) aggravated unlawful use of a weapon by a felon; (3) possession

of a defaced firearm; (4) unlawful possession of a weapon by a felon; and (5) unlawful

possession of a controlled substance. Id. ¶ 5. Although a warrant immediately issued

for Spears’s arrest, the police did not serve that warrant for more than a year because

of his extended recovery from his severe injuries in multiple different medical facili-

ties. Id.

       On January 21, 2009, the State served the Kane County Public Defender’s Of-

fice with a copy of the charging documents, criminal history, and police reports relat-

ing to Spears’s case. Id. ¶ 6. On February 9, an assistant public defender appeared

in court and requested that the court appoint her office to represent Spears and au-

thorize a medical evaluation. Id. The assistant public defender indicated that she




                                     Page 2 of 15
did not object to the outstanding warrant because the medical facility was not going

to release Spears anytime soon. Id.

      On March 24, law enforcement arrested Spears when the medical facility re-

leased him from its custody. Id. ¶ 7. On April 22, a grand jury indicted Spears for

two counts of first-degree murder in addition to the charges previously alleged in the

felony complaint (except the defaced firearm charge). Id. ¶ 8.

      Spears moved to dismiss the murder charges arguing that the State violated

Illinois’s speedy trial statute because more than 120 days had lapsed between Febru-

ary 3, 2008 (the date he went to the hospital, his claimed custody date) and April 22,

2009 (the indictment date). Id. ¶ 9. Spears also contended that the pre-indictment

delay of 14 months infringed his due process rights. Id. ¶ 10.

      At the hearing on Spears’s motion to dismiss, the detective who investigated

the shooting—Brian Gorcowski—testified that a car hit Spears seconds after he fa-

tally shot Bey. Id. ¶ 11. The medical professionals did not initially expect Spears to

live. Id. ¶ 12. When Gorcowski visited Spears at the hospital, he was unconscious

and on a ventilator. Id. The hospital sent Spears to a nursing home where his con-

dition deteriorated. Id. When Gorcowski checked on Spears a few months later, he

learned that the nursing home transferred Spears back to a hospital, where he was

nonresponsive and in critical condition. Id. ¶ 13.

      Shortly thereafter, the hospital moved Spears to a rehabilitation facility. Id.

¶ 13. When Gorcowski visited Spears at that facility in August or September 2008,

he was “propped up in a chair, drooling, and staring blankly at a television set.” Id.



                                      Page 3 of 15
Although this was an improvement from Spears’s previous condition, he remained

nonresponsive. Id. Spears continued to get better, and in late 2008 or early 2009, he

underwent a fitness evaluation. Id. ¶ 15. That evaluation revealed that Spears was

physically fit to stand trial, so law enforcement executed the arrest warrant and took

him into custody. Id.

      The trial court denied Spears’s motion to dismiss the murder charges, deter-

mining that the speedy trial “clock” started to run on March 24, 2009, when police

officers served Spears with the arrest warrant because he was not in custody up until

that point. Id. ¶ 17. Seeing that the grand jury indicted Spears less than 30 days

later, the trial court decided no speedy trial violation occurred. Id.

II.   Procedural History

      Spears’s case eventually proceeded to trial on the charges of first-degree mur-

der, armed violence, and unlawful possession of a controlled substance. Id. ¶ 18. The

jury found Spears guilty on all charges. Id. The trial court sentenced Spears to con-

secutive prison terms of 57 years for murder and 16 years for armed violence. Id.

The court also sentenced Spears to a concurrent prison term of 3 years for unlawful

possession of a controlled substance. Id. Spears appealed.

      Direct Appeal

      On appeal, Spears argued that: (1) the evidence at trial was insufficient for the

jury to convict him of murder; (2) the trial court erred in denying his motion to sever

the murder charges from the armed violence and drug charges; (3) the trial court

erred in admitting a recorded statement as substantive evidence under state law; (4)



                                      Page 4 of 15
counsel ineffectively assisted him when counsel failed to object to the recorded state-

ment’s admission; (5) the trial court erred in admitting testimony that Spears essen-

tially said that he carried two guns; (6) counsel ineffectively assisted him when coun-

sel neglected to object to that testimony; and (7) his conviction for unlawful cocaine

possession should be vacated on one-act, one-crime grounds. See People v. Spears,

2014 IL App (2d) 120817-U, ¶¶ 45, 103, 116.

      The appellate court vacated Spears’s possession conviction and otherwise af-

firmed his convictions and sentences. See id. ¶¶ 120–21. In September 2014, the

Supreme Court of Illinois denied Spears’s petition for leave to appeal the first six

claims he lost on in the appellate court. (Dkt. 44-4, Ex. E, Illinois Supreme Court’s

order denying Spears’s PLA.)

      Collateral Attack

      Nearly a year later, in September 2015, Spears petitioned the trial court pro

se contending that: (1) trial counsel ineffectively assisted him when counsel failed to

(a) object to the admission of the recorded statement under the Confrontation Clause,

(b) challenge the charging instrument as defective, and (c) contest the constitutional-

ity of a sentence “add on”; and (2) appellate counsel ineffectively assisted him when

counsel did not (a) raise the aforementioned ineffective assistance of trial counsel

claims, and (b) argue that the trial court violated Spears’s due process and statutory

speedy trial rights. See People v. Spears, 2018 IL App (2d) 151162-U, ¶ 19, appeal

denied, 111 N.E.3d 968 (Ill. 2018). The trial court dismissed the petition. See id.




                                     Page 5 of 15
      Spears appealed the dismissal of postconviction relief pro se, asserting only

that appellate counsel was ineffective for failing to raise his speedy trial claims. (Dkt.

44-6, Ex. F, Spears’s Postconviction Principal Appellate Brief; Dkt. 44-8, Ex. H,

Spears’s Postconviction Reply Appellate Brief.) The appellate court affirmed the

judgment of the trial court. See Spears, 2018 IL App (2d) 151162-U at ¶¶ 2, 60. The

Illinois Supreme Court denied Spears’s subsequent PLA raising the claim that his

appellate counsel ineffectively assisted him when counsel did not raise his speedy

trial claims. (Dkt. 44-11, Ex. K, Illinois Supreme Court’s order denying Spears’s post-

conviction PLA.)

      Habeas Petition

      In September 2015, while his state postconviction petition was pending, Spears

petitioned this Court for a writ of habeas corpus maintaining that: (1) the state trial

court erred in admitting the recorded statement (a) as substantive evidence under

state law and (b) in violation of the Confrontation Clause; (2) trial counsel ineffec-

tively assisted him when counsel failed to challenge the charging instrument; and (3)

appellate counsel ineffectively assisted him when counsel did not raise (a) a Confron-

tation Clause objection to the admission of the recorded statement, (b) the charging

instrument issue, (c) Spears’s speedy trial arguments, and (d) a contention that his

sentence is unconstitutional. (Dkt. 1 at 5–6.) The Court stayed the federal proceeding

so Spears could exhaust his state court remedies, lifting it after the Illinois Supreme

Court denied Spears’s postconviction PLA in November 2018. (Dkt. 36.)




                                       Page 6 of 15
                             STANDARD OF REVIEW

      The Anti-terrorism and Effective Death Penalty Act of 1996 (AEDPA) governs

and greatly limits this Court’s review of the Illinois Appellate Court’s decision, which

was “‘the last reasoned opinion on the claim.’” See Felton v. Bartow, 926 F.3d 451,

464 (7th Cir. 2019) (internal citation omitted). Under the Act, a federal court may

grant a state prisoner’s habeas petition only if the claim:

      (1) resulted in a decision that was contrary to, or involved an unreason-
      able application of, clearly established Federal law, as determined by
      the Supreme Court of the United States; or (2) resulted in a decision that
      was based on an unreasonable determination of the facts in light of the
      evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

      A state court “unreasonably applies” clearly established federal law “if the

state court identifies the correct governing legal principle” but “unreasonably applies

that principle to the facts of the petitioner’s case.” Wiggins v. Smith, 539 U.S. 510,

520 (2003) (internal quotations omitted). Unreasonable means objectively so, not just

that the decision was wrong. See Felton, 926 F.3d at 464. In other words, a decision

is unreasonable if it lies “‘well outside the boundaries of permissible differences of

opinion.’” Id. (quoting McGhee v. Dittmann, 794 F.3d 761, 769 (7th Cir. 2015)).

      Indeed, “‘[t]he bar for establishing that the state court’s application of the

Strickland ineffective assistance of counsel standard was ‘unreasonable,’ is a high

one. So long as [the Court is] satisfied that the [Illinois Appellate Court] took the

constitutional standard seriously and produced an answer within the range of




                                      Page 7 of 15
defensible positions,” the Court will deny the writ. Id. (quoting Taylor v. Bradley,

448 F.3d 942, 948 (7th Cir. 2006) (internal punctuation omitted)).

                                      ANALYSIS

      On May 17, 2019, Warden Lawrence answered Spears’s petition insisting that

Spears’s failure to exhaust state remedies and procedural default bar all claims in his

federal habeas petition except the one where he complained that appellate counsel

was ineffective when counsel did not raise Spears’s speedy trial contentions. (Dkt. 45

at 4–6.) With respect to that claim, the Warden alleges that the Appellate Court of

Illinois (the last state court to rule on the merits of Spears’s claims) reasonably ap-

plied clearly established federal law in holding that appellate counsel was not inef-

fective for not raising Spears’s speedy trial claims. Id. at 6–16.

I.    Exhaustion and Procedural Default

      Under AEDPA, a “federal court will not hear a state prisoner’s habeas claim

unless the prisoner has first exhausted his state remedies by presenting the claim to

the state courts for one full round of review.” Crutchfield v. Dennison, 910 F.3d 968,

972 (7th Cir. 2018), cert. denied, 139 S. Ct. 1587 (2019) (citing Davila v. Davis, 137 S.

Ct. 2058, 2064 (2017)). Congress codified this requirement “to avoid the unseemly

result of a federal court upsetting a state court conviction without first according the

state courts an opportunity to correct a constitutional violation.” Id. at 972–73 (quot-

ing Davila, 137 S. Ct. at 2064) (internal punctuation omitted); see 28 U.S.C.

§ 2254(b)(1)(A).




                                      Page 8 of 15
      Additionally, the “rule of procedural default is an important corollary to the

exhaustion requirement: A federal court may not review federal claims that were pro-

cedurally defaulted in state court—that is, claims that the state court denied based

on an adequate and independent state procedural rule.” Id. at 973 (quoting Davila,

137 S. Ct. at 2064) (internal punctuation omitted). A federal court may review a

defaulted claim, however, “if the prisoner establishes cause to excuse his failure to

comply with the state procedural rule and actual prejudice resulting from the alleged

constitutional violation . . . A federal habeas court may also excuse a procedural de-

fault if the prisoner makes a convincing showing of actual innocence.” Id. at 973 &

n.2 (internal citations and quotations omitted).

      In this case, Spears failed to invoke one complete round of Illinois’s established

appellate review process by not pursuing certain claims on postconviction appeal.

The claims omitted on postconviction appeal include: ineffective assistance of trial

counsel for failure to challenge the charging instrument; and ineffective assistance of

appellate counsel for failure to raise the Confrontation Clause, charging instrument,

and sentencing issues. (Dkt. 44-6, Ex. F, Spears’s Postconviction Principal Appellate

Brief; Dkt. 44-8, Ex. H, Spears’s Postconviction Reply Appellate Brief); see Spears,

2018 IL App (2d) 151162-U at ¶ 21. On top of that, Spears never raised the substan-

tive claim (distinct from the ineffective assistance claim) that the trial court’s admis-

sion of the recorded statement violated the Confrontation Clause in state court.

Therefore, these five claims are unexhausted and unreviewable in federal court.




                                      Page 9 of 15
       Aside from non-exhaustion, Spears procedurally defaulted his claim that the

trial court erred in admitting the recorded statement under state law because the

appellate court resolved it on the adequate and independent state procedural rule of

forfeiture. See Spears, 2014 IL App (2d) 120817-U, ¶¶ 92–93, 96, 101, 103. On direct

appeal, Spears conceded that he did not preserve the recorded statement issue for

appeal but maintained that the admission of the statement satisfied the narrow plain

error exception to the general forfeiture rule. See id. at ¶¶ 92–93.

       The court concluded that the trial court did not plainly err in admitting the

statement. See id. ¶¶ 101, 103. That denial of relief is an adequate and independent

ruling that bars federal habeas review of the claim. See Richardson v. Lemke, 745

F.3d 258, 269, 271–72 (7th Cir. 2014) (finding a petitioner procedurally defaulted a

claim that he forfeited in the Illinois courts) (citing Kaczmarek v. Rednour, 627 F.3d

586, 591 (7th Cir. 2010)); see also Gray v. Hardy, 598 F.3d 324, 329 (7th Cir. 2010). †

       There is no excuse for these failures. Spears did not even try to establish cause

for them, let alone prejudice resulting from the alleged violations. Spears does not

vie for actual innocence either. Because he failed to argue for either ground to excuse

the application of the Warden’s affirmative defenses, the Court cannot consider his

claims. See Crockett v. Hulick, 542 F.3d 1183, 1193 (7th Cir. 2008). Even if Spears

contended that his appellate counsel’s ineffectiveness caused the omission of certain


† Alternatively, the state law challenge to the admission of the recorded statement is not
cognizable on federal habeas review because it rests on a binding interpretation of state law.
See Washington v. Boughton, 884 F.3d 692, 701 (7th Cir. 2018), cert. denied, 139 S. Ct. 1340
(2019) (first citing Estelle v. McGuire, 502 U.S. 62, 67–68, (1991); then citing Ben–Yisrayl v.
Buss, 540 F.3d 542, 555 (7th Cir. 2008)); Sennholz v. Strahota, 722 F. App’x 569, 571 (7th
Cir. 2018).

                                        Page 10 of 15
claims, he did not separately exhaust those ineffectiveness claims, so that is a losing

argument, too. See Promotor v. Pollard, 628 F.3d 878, 887 (7th Cir. 2010) (first citing

Smith v. Gaetz, 565 F.3d 346, 352 (7th Cir. 2009); then citing Edwards v. Carpenter,

529 U.S. 446, 452–54 (2000)); see also Bolton v. Akpore, 730 F.3d 685, 697 (7th Cir.

2013) (internal citations omitted). In sum, six of Spears’s seven claims are not eligible

for federal habeas review.

II.   Ineffective Assistance of Appellate Counsel: Speedy Trial Issues

      All that is left, then, is Spears’s claim that appellate counsel ineffectively as-

sisted him by failing to raise his speedy trial arguments. “To prevail on a claim that

appellate counsel’s performance was constitutionally deficient, [Spears] must show

not only that the claims omitted from his direct appeal would have been meritorious,

but that they were ‘significant and obvious’ and ‘clearly stronger’ than the issues

counsel did raise.” Clark v. United States, 680 F. App’x 470, 473 (7th Cir. 2017), cert.

denied, 138 S. Ct. 283 (2017) (citing Blake v. United States, 723 F.3d 870, 888 (7th

Cir. 2013)).

      What is more, Spears would also “have to establish that counsel’s choice to

exclude the additional issues prejudiced him, i.e., that it’s reasonably probable that

including the omitted issues would have changed the outcome of his direct appeal.”

Id. (citing Stallings v. United States, 536 F.3d 624, 627–28 (7th Cir. 2008)). In other

words, “[p]ursuit of unsuccessful arguments and claims does not show ineffective as-

sistance of counsel.” Brown v. Brown, 847 F.3d 502, 514 (7th Cir. 2017), cert. denied,

138 S. Ct. 1547 (2018).



                                      Page 11 of 15
      Here, although the Appellate Court of Illinois did not explicitly compare the

relative strength of appellate counsel’s arguments (derived from Smith v. Robbins,

528 U.S. 259, 288 (2000)), “it reasonably concluded under Strickland that appellate

counsel was not ineffective for failing to press a weak argument.” Morens v. Meisner,

702 F. App’x 446, 452 (7th Cir. 2017). The Court thus understands Spears’s argument

to be that the appellate court unreasonably applied Strickland when it held that ap-

pellate counsel did not ineffectively assist him when counsel neglected to raise a

speedy trial claim based on: (1) a state statute setting the speedy trial clock; (2) a

state law concerning compulsory joinder; and (3) the federal Constitution.

      As stated previously, a “federal court cannot disagree with a state court’s res-

olution of an issue of state law.” Miller v. Zatecky, 820 F.3d 275, 277 (7th Cir. 2016)

(internal citations omitted); see King v. Pfister, 834 F.3d 808, 814 (7th Cir. 2016).

Because the Illinois Appellate Court’s first two conclusions depend on state law de-

terminations, it is not the province of this Court to reexamine those questions. See

Spears, 2018 IL App (2d) 151162-U at ¶¶ 26, 31, 35, 44. The state court’s decisions

on these points controls.

      Still, Spears contends that his 14-month recovery (the so-called “delay”)—

sandwiched between the date the arrest warrant issued and the date of his arrest—

violated his right to a speedy trial under the Sixth Amendment. But the Supreme

Court has held that the speedy-trial clock does not begin to tick “‘before a defendant

is indicted, arrested, or otherwise officially accused.’” United States v. Richardson,

780 F.3d 812, 813 (7th Cir. 2015) (quoting United States v. MacDonald, 456 U.S. 1, 6



                                     Page 12 of 15
(1982)). In Illinois, a felony complaint is not an official accusation that triggers the

protection of the Sixth Amendment. See People v. Mitchell, 825 N.E.2d 1241, 1244

(Ill. App. Ct. 2005).

       In this case, although a felony complaint and arrest warrant issued, the au-

thorities did not arrest Spears for 14 months because of his medical condition. What

is more, the speedy-trial clock would have only begun to tick upon his arrest if the

authorities detained him pending indictment. See United States v. Loud Hawk, 474

U.S. 302, 310 (1986) (“when no indictment is outstanding, only the ‘actual restraints

imposed by arrest and holding to answer a criminal charge . . . engage the particular

protections of the speedy trial provision of the Sixth Amendment . . .’”). Nobody de-

tained Spears before his arrest because he was under the care of medical profession-

als working to save his life, not in the custody of the police. The Illinois Appellate

Court reasonably applied Strickland in ruling that appellate counsel prudently

elected not to raise this weak claim.

       To be sure, “[t]he Due Process Clause protects against delay before formal ac-

cusation.” United States v. Figueroa, 228 F. App’x 611, 613 (7th Cir. 2007) (citing in

part MacDonald, 456 U.S. at 7); but see United States v. Clark, 754 F.3d 401, 405 (7th

Cir. 2014) (“Someone who is only the target of a criminal investigation has no right

to have the government wrap up its investigation quickly and bring charges, even if

the target is aware of the investigation.”). Spears, however, failed to exhaust his

separate and distinct claim that the delay prior to his arrest and indictment violated

the Fifth Amendment. Spears pleaded the allegation in his postconviction petition,



                                        Page 13 of 15
and like many of his other claims, abandoned that ground on postconviction appeal.

(Dkt. 44-6, Ex. F; 44-8, Ex. H); see Spears, 2018 IL App (2d) 151162-U at ¶ 48. Con-

sequently, the Court cannot review his unexhausted claim because Spears failed to

give the Illinois courts the first crack at it.

                                     CONCLUSION

       In closing, it is worth noting that there are good reasons why appellate counsel

need not “present every non-frivolous claim on behalf of her client.” Makiel v. Butler,

782 F.3d, 882, 897 (7th Cir. 2015) (citing Mason v. Hanks, 97 F.3d 887, 893 (7th Cir.

1996)). The “process of ‘winnowing out weaker arguments on appeal and focusing on’

those more likely to prevail, far from being evidence of incompetence, is the hallmark

of effective appellate advocacy.” Id. (quoting Smith v. Murray, 477 U.S. 527, 536,

(1986)).

       Spears’s counsel carefully selected just a few issues on appeal, which as it turns

out, helped them receive more attention than they otherwise would have. In fact,

counsel succeeded in vacating one of Spears’s convictions. Cf. Maier v. Smith, 912

F.3d 1064, 1070 (7th Cir. 2019), reh’g denied (Feb. 14, 2019). Spears may fault his

counsel for that, but the Court cannot. Accordingly, the Court denies Spears’s peti-

tion for a writ of habeas corpus (Dkt. 1). Furthermore, the Court declines to issue a

certificate of appealability because Spears failed to clearly demonstrate the denial of

a constitutional right, or that reasonable jurists would disagree with this Court’s res-

olution of Spears’s habeas petition on the grounds of exhaustion, procedural default,




                                        Page 14 of 15
and ineffective assistance of counsel. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,

529 U.S. 473, 485 (2000).




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: August 23, 2019




                                    Page 15 of 15
